Exhibit 10.2




Kraft Foods Deutschland
Pension Scheme
ʺSupplementary Benefits 2005ʺ/
Deferral
(Non-Qualified Deferred Compensation Plan)




--------------------------------------------------------------------------------





Kraft Foods supplementary payments are intended to complement the payments
received from the statutory pension scheme, Kraft Foods' pension scheme Plan
1996 and other company and private pension schemes, in the event of inability to
work or death.
The required financial funds to finance the supplementary payments will be
raised from deferred compensation and from additional contributions made by the
company.
The benefits from these company supplementary payments will not be credited to
payments from other company provision regulations.
Kraft Foods supplementary payments are not linked with already existing company
pension commitments (for example, pension scheme plan 1996, HPK, direct
insurance). Therefore the non-forfeiture periods for supplementary payments and
the already existing pension commitments run separately from one another in
accordance with §1b, paragraph 1 of the BetrAVG [Law for the Improvement of the
Company Pension Scheme].
I.Participation
Those entitled to participate are employees who are Band I+ on 30 September of a
given year and who by the end of the calendar year of the first or repeated
participation have not yet had their 60th birthday.
Employees, who at the point of the first or repeated participation are suffering
a reduction in earning capacity or have applied for benefits on account of
reduction in earning capacity to the statutory pension insurance provider or
another provider are not entitled to participate or to participate any longer.
There is no legal right to participate in the supplementary payments. The
company can offer employees the opportunity to participate annually. The
employee may accept such an offer by 31 October.






2



--------------------------------------------------------------------------------





II.Type of benefits Payments
1.
Benefits from Supplementary Payments include:

a)Retirement Benefits
b)Deferred Retirement Benefits
c)Invalidity Benefits
d)Survivors' Benefits
2.
Retirement Benefits

If a participant leaves the company after their 60th birthday, they shall
receive pension capital as retirement benefit.
3.
Deferred Retirement Benefits

If the participant leaves the company after their 61st birthday or asks for the
pension capital only after their 61st birthday, then they shall receive the
pension capital as a deferred retirement benefit.
4.
Invalidity Benefits

If the participant leaves the services of the company before their 60th birthday
because of anticipated long-term or partial reduction in earning capacity in
accordance with § 43 of the SGB VI or because of incapacity to work in
accordance with § 240 of the SGB VI [Code of Social Law], then they shall
receive the pension capital as invalidity benefits.
5.
Survivors' Benefits

Should the participant die before their 60th birthday, the surviving spouse or
partner in accordance with § 1 of the LPartG shall have a claim to the pension
capital as survivors' benefits.
If there is no surviving spouse or partner, the children of the marriage (or the
children considered to be on equal terms in accordance with the BGB [German
Civil Code] and § 31, paragraph 3 and 4, sentence 1, items 1 to 3 of the EStG
[Income Tax Law]) shall have equal claim to the death benefits.
III.Amount of Benefit Provisions
1.
Retirement benefits

a)
With respect to retirement benefits, the amount specified by the participant in
a given calendar year for the purpose of additional provision will be allocated
by the company (employee's contribution).

b)
In addition, the company allocates a contribution to the retirement benefits
(employer's contribution).

c)
The allocated contributions are converted into capital units using
capitalization factors in accordance with the attached payments table. In the
attached tables the resulting capital units are shown based on €1,000 payment
reallocation or represent the company's contribution. These are to be converted
using the actual contributions. The capitalization rate is determined in
accordance with the completed year of life at the end of the respective calendar
year in which the payment used for the provision would have been due. The
relevant factors are summarized in the attached table which is an integral part
of this pension scheme. In the event of multiple selections credited to the
pension, the total pension capital to be paid is calculated by adding the
capital units accrued up to the occurrence of the insured event.

2.
Deferred Retirement Benefits



3

--------------------------------------------------------------------------------





If the retirement benefits are accessed only after the 60th birthday has passed,
the pension capital will increase by 6 percent per full calendar year of the
deferment, up to a maximum of 30 percent.
3.
Invalidity Benefits and Surviving Dependents' Benefits

The pension capital as an invalidity benefit and surviving dependents' benefit
is calculated like the retirement benefit in the same way as item 1.
IV.     Information concerning non-forfeiture
1.
If a participant leaves the service of the company before the insured event
takes effect, the benefits, which arise from the employee's contribution in
accordance with item III 1a, shall be maintained to the full amount.

2.
The benefits, which arise from the employer's contribution in accordance with
item III 1 b), shall be maintained at the full amount if, when leaving [the
company] the initial participation in this additional supplementary benefit
began at least three years beforehand.

3.
The payment of the sustainable entitlement to the pension shall be deferred
until the commencement of the insured event in accordance with item II 2. – 5.

V.     Information concerning payment
1.
The payment of the capital sum available at the commencement of the insured
event takes place in ten equal annual installments in January in each case. The
first payment takes place in the January of the calendar year following the
commencement of the insured event.

2.
The payments end in each case at the latest after a total of ten annual
installments paid. In the event of the death of the participant the annual
installments which have not yet been paid of the ten annual installments will be
paid to the surviving spouse or partners in accordance with § 1 LPartG [Law of
Civil Unions] and/or the surviving children.

3.
If payments are due to surviving children, these will be paid pro rata for each
surviving child.

4.
The payments can also be paid on commencement of the insured event in a one-off
capital sum upon written application from the participant or written application
by the surviving relatives and with the agreement of the company. This
application must be received by the Human Resources (HR), Compensation and
Benefits (C&B) department at the latest four weeks before the first payment
date.

VI.     Adjustment
If the payments are not paid in accordance with item V 4 as a one-off capital
payment, they will be adjusted as follows:
a)
The single, paid annual installment shall increase per calendar year by 4 per
cent; this shall take place for the first time with payment of the second annual
installment.

b)
This contractual adjustment in accordance with point 1 will be off set by the
legal obligation to assess adjustments in accordance with § 16 of the BetrAVG
[Law for the Improvement of the Company Pension Scheme].

c)
If the contractual adjustment in accordance with point 1 has resulted in a
higher adjustment than would have been required in accordance with § 16 of the
BetrAVG, then this excess adjustment will be taken into consideration in later
adjustment assessments in accordance with § 16 of the BetrAVG.

VII.    Legal Relationships towards third parties
1.
The participant may not transfer, lend or pledge entitlements to payments within
the company supplementary benefits. Any transfers, loans or pledges made shall
be considered invalid by the company.

2.
Participants and recipients of payments are obliged to inform the company
immediately of all relevant information concerning company supplementary
benefits. In particular, a tax card and the pension approval certificate from
the pension insurance provider responsible must be submitted to the company for
the duration of the pension payments.

VIII.    Data Protection


4



--------------------------------------------------------------------------------





The company shall transfer protected data to third parties in connection with
this pension plan if this is necessary to implement it according to the rules.
The regulations of the Federal Data Protection Law concerning data transfer
shall be observed. The addresses of the respective recipients of the data shall
be notified to you on request by the Human Resources (HR) Compensation and
Benefits (C&B) department.
IX.     Effective Date
This pension plan shall come into efffect from 1 September 2005; it replaces the
version of the pension plan dated 01. December 1995.
Bremen, 01.09.2005
/s/ Hartmut Schröder
 
/s/ Aggi Bormann
Hartmut Schröder
 
Aggi Bormann





5



--------------------------------------------------------------------------------







Payment Table
Age
Capitalization Rate
Financing Contribution
Capital Units
31
5,3821
1.000,00 EUR
5.382,10 EUR
32
5,0761
1.000,00 EUR
5.076,10 EUR
33
4,7893
1.000,00 EUR
4.789,30 EUR
34
4,5167
1.000,00 EUR
4.516,70 EUR
35
4,2608
1.000,00 EUR
4.260,80 EUR
36
4,0209
1.000,00 EUR
4.020,90 EUR
37
3,7922
1.000,00 EUR
3.792,20 EUR
38
3,5778
1.000,00 EUR
3.577,80 EUR
39
3,3772
1.000,00 EUR
3.377,20 EUR
40
3,1878
1.000,00 EUR
3.187,80 EUR
41
3,0102
1.000,00 EUR
3.010,20 EUR
42
2,8417
1.000,00 EUR
2.841,70 EUR
43
2,6824
1.000,00 EUR
2.682,40 EUR
44
2,5336
1.000,00 EUR
2.533,60 EUR
45
2,3923
1.000,00 EUR
2.392,30 EUR
46
2,2599
1.000,00 EUR
2.259,90 EUR
47
2,1345
1.000,00 EUR
2.134,50 EUR
48
2,0165
1.000,00 EUR
2.016,50 EUR
49
1,9044
1.000,00 EUR
1.904,40 EUR
50
1,7989
1.000,00 EUR
1.798,90 EUR
51
1,6989
1.000,00 EUR
1.698,90 EUR
52
1,6046
1.000,00 EUR
1.604,60 EUR
53
1,5156
1.000,00 EUR
1.515,60 EUR
54
1,4316
1.000,00 EUR
1.431,60 EUR
55
1,3519
1.000,00 EUR
1.351,90 EUR
56
1,2763
1.000,00 EUR
1.276,30 EUR
57
1,2039
1.000,00 EUR
1.203,90 EUR
58
1,1343
1.000,00 EUR
1.134,30 EUR
59
1,0666
1.000,00 EUR
1.066,60 EUR
60
1,0000
1.000,00 EUR
1.000,00 EUR





6

